Case 3:19-cv-00290-RDM-CA Document1 Filed 02/21/19 Page 1 of9

Bi\Q- CV -Z90

HONORABLE FEDERAL DISTRICT CHIEF JUDGE, CHRISTOPHER CONNER

 

IN THE UNITED STATES DISTRICT COURT FOR THE

MIDDLE DISTRICT OF PENNSYLVANIA

 

HENRY PRATT [

 
 
 

UNITED STATES DISTRICT JUDGE.

Honorable Federal District Chief Judge, Christopher Conner. FEB 21 2019

Per _. RY -\
JURISDICTION AND VENUE Deputy Clerk
This Court has subject matter jurisdiction pursuant to 28 U.S.C, Section2241 (Habeas
Corpus), 28 U.S.C. Section 1651 (All Writs Act), 28 U.S.C. Section 1331(Federal Question), 5
U.S.C. Section 702(Administrative Procedures Acts), U.S.Constitution, Amendment V (Due

Process Clause), and U.S. Constitution, Article 1, Section9, Clause 3(Suspension Clause).

STANDARD OF REVIEW
Petitioner requests that this Court would liberally construe this Motion in the light of the

Supreme Court’s decision. See Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 30 L. Ed. 2d
652 (1972), because Petitioner is a Pro se litigant, this Court may consider facts and make

inferences where it is appropriate. See, United States v. Tompkins, (1945).

UNCONSTITUTIONAL COMPLAINT AND ORDER

INMATES AND DETAINEES HUMBLY REQUEST THIS HONORABLE

 

COURT TO PUT A BLOCK, To DHS, ICE, DOJ, WARDEN OF YORK COUNTY

PRISON AND THE UNITED STATES GOVERNMENT, FROM OPENING INMATES

AND DETAINEES LEGAL mats.

 

1|Page USPSDELIVERY-TRACKING-NO.7016-0340-0000-3010-6623
Case 3:19-cv-00290-RDM-CA Document1 Filed 02/21/19 Page 2 of 9

During the Senate Judiciary hearing about the President nominee to become Attorney
General of the United States (Honorable William P. Barr.), “Senator Ted Cruz Stated the highest
Statue is the Bill of Right”. “Honorable William P. Barr was also asked a question about Due
Process and his answer was he fined it problematic when the rules of Law is applied to ONE and
is not applied to ANOTHER. He also stated when the rule of Law is applied to ONE it should

be applied to ANOTHER.

This Court is under the Moral Obligation to Adjudicate this Unconstitutional and

Illegal Conniving Motive of these Respondents mentioned above from not opening Inmates and

 

Detainees Legal Mails why not being present.. This Court has Jurisdiction to (Order or to
Block) these Respondents and to put a STOP on these Respondents from opening Legal Mails
Under the Obligation of Threat and Forcing Inmates and Detainees to sign a piece of paper so the
Mails can be open while they’re not physically present but rather on television screen giving
Inmates and Detainees photocopies and the originals Mails are kept with Respondents.
Petitioners and Respondents fall under the Jurisdiction of the United States District Court of the

Middle District of Pennsylvania. Venue lies in this Court.

Under this Administration the Department of Justice (DOJ), Homeland Security
(DHS), Immigration and Custom Enforcement (ICE) have become a Tyrant and all their
decisions are Tyrannical with no (Respect for the Rules of Law), and on several occasions have
disrespected these Honorable Judges and Honorable Courts of the United States. They should not
govern with bigotry. Texas Democrat Representative AL Green, on 2/7/19 stated “When we
allow bigotry to infect the body politic with impunity at the highest level, other levels will expect

impunity for their bigotry. Gov. Northam’s refusal to resign for his bigotry is a symptom”.

 

2|Page USPSDELIVERY-TRACKING-NO.7016-0340-0000-3010-6623
Case 3:19-cv-00290-RDM-CA Document1 Filed 02/21/19 Page 3 of 9

Abulashvili v. AG of the United States, 663 F.3d 197, 207 (3d Cir. 2011),

“The Due Process Clause applies to all persons within the United States including
aliens. Whether their presence here is lawful, unlawful, temporary or permanent. To establish a
due process violation, an alien must show that he or she was denied a full and fair hearing or etc,
this includes a neutral and impartial arbiter of the merits of his or her claim and a reasonable
opportunity to present evidence on his or her behalf. No person may be deprived of his interests
in the absence of a proceeding or etc, in which he may present his case with assurance that the
arbiter is not predisposed to find against him”.

In reference to the case above, Inmates and Detainees are deprived of due process and
Attorney client privilege. When we are confine the only communication that we have in our
defense is Attorney client privilege. We have been deprived of this privilege. Federal rules and
Local rules prohibited that Legal Mail should not be open behind anyone. The Court of Law
require Legal Mail to be open in the presence of that individual. For the Respondents to think it’s
ok to rely on the television to open Legal Mails in front of Inmates and Detainees while you’re
not physically present with the officer behind the screen is a FRAUD, and they need to be
Prosecuted. Legal Mails are Consultations between Attorneys and their Client and if an
Attorney is preparing a defense for his client, who should be Attorney’s client privilege. And if
this Court allows the Government/Respondents to violate this privilege, we undermine the true
nature of our Criminal Justice System. An Attorney is an Officer of the Court, likewise a Judge,
Clerks, and anyone that works in the Court is an officer for the Court. If Attorney’s Client
privilege is violated the Court privilege is also violated.

Justice Gorsuch, opinion in his ruling April 17, 2018 strongly emphasize’’ on Vague
law, “Justice Gorsuch, Today laws may not be as invidious, but they can invite the exercise of

arbitrary power all the same-by leaving the people in the dark about what the law demands and

allowing Prosecutors and Courts to make it up”.

 

3)/Page USPSDELIVERY-TRACKING-NO.7016-0340-0000-3010-6623
Case 3:19-cv-00290-RDM-CA Document1 Filed 02/21/19 Page 4 of 9

When was the last time in the United Stated that we stopped trusting the Court? This

was the same remark made by President Trump, stating that a Federal Judge was an Obama
Judge, because he was appointed by Obama. He was rebuked by the United States Supreme
Court, Honorable Chief Justice. The United States, Chief Justice said there is no Obama Judge,

Judges are fair which I strongly agreed with.

9

When was the last time we stopped trusting the Courts of Law from sending Mails. In

common sense the Respondents is saying that Mails coming from the Court should be
Investigated before delivery. This notion shows a disrespect and is arbitrary to the rules of Law
that the Government says we can’t trust our Judges, Attorneys and Clerks, that they may put

something illegal in our mails before sending it out to York County Prison. Honorable Justice
Gorsuch, “Vague laws invite arbitrary power”. Also vagueness doctrine should not be allowed
in any Court of law. This notion of these Respondents is Vague and Frivolous. Honorable Justice
Gorsuch, opinion in his ruling April 17, 2018 he state “Madison’s Report 319. And, of course,
that’s exactly what Congress eventually chose to do here. Decades ago, it enacted a law
affording Mr. Dimaya lawful permanent residency in this country, extending to him a statutory
liberty interest others traditionally have enjoyed to remain in and move about the country free
from physical imprisonment and restraint. See, Dimaya v. Lynch 803 F. 3d 1110, 1111 (CA9

2015), 8 U. S.C. $$1101(20), 1255”.

Justice Gorsuch, opinion in his ruling April 17, 2018. “So many civil laws today impose so
many similarly severe sanctions. Why for example, would due process require Congress to speak
more clearly when it seeks to deport a lawfully resident alien than when it wishes to subject a

citizen to indefinite civil commitment, strip him of a business license essential to his

family’s living, or confiscate his home? I can think of no good answer”.

 

4|Page USPSDELIVERY-TRACKING-NO.7016-0340-0000-3010-6623
Case 3:19-cv-00290-RDM-CA Document1 Filed 02/21/19 Page 5 of 9

Conclusion

Justice Gorsuch, opinion in his ruling April 17, 2018 page 3. “Perhaps the most basic of due
process’s customary protections is the demand of fair notice. See Connally v. General Constr.

Co. 269 U.S. 385, 391 (1926) also the requirement of fair notice applied to statutes too”.

This case presents such consideration. WE ask this Honorable Court to BLOCK the
Department of Justice (DOJ), Homeland Security (DHS), Immigration and Custom Enforcement
(ICE), Warden Clair Doll, (York County Prison) and the United States Government (USG) from
opening Inmates and Detainees Legal Mails why not being present. All LEGAL MAILS should
be opened in front of Inmates and Detainees, why present and not on a television screen. This
Court MUST ORDER these Respondents to give Inmates and Detainees the ORIGINAL
COPIES OF THEIR LEGAL MAILS.

Ii. STATEMENT OF LAW

Opening of legal mail without the Inmates being present is an invasion of privacy. State
prison regulation permits state prison authorities to open legal mail only in the physical presence
of inmates, not in front of a television. State Prisoner had right under First Amendment. Inmates
presence beyond a screen at a different location where the inmate would not be able to ensure
that prison officials cannot read legal mail, this is a violation of the First and Sixth Amendments

of the U.S. Constitution.
With appreciation in advance, we are looking forward to a favorable response.

en _
Ce YOURS, /

3400 CONCORD ROAD

 

(a -< T-OTHER PETITIONERS YORK, PA 17402

POUCH-223903-MD-56

 

5| Page USPSDELIVERY- TRACKING-NO. 7016- 0340-0000-3010-6623
Case 3:19-cv-00290-RDM-CA Document1 Filed 02/21/19 Page 6 of 9

(18)-POUCH-NOS: 2-6-3 B So /

So
. ’ 1 ff il /

(19)-POUCH-NOS: 295 A733 - ai allo

LG

   
 
  

 

(23)-POUCH-NOS: 2 3 F4e{ Pdemeovaseer

 

 

(25)-POUCH-NOS: 4,399.39 _ SFA

(26)-POUCH-NOS: 2370 25 buaddlde 6-

 

psy * “TEE e
(27)-POUCH-NOS: 7 3 #414 f~Z—
1 ae

 

ae
(28)-POUCH-NOS: 29 2.7 9 G@O a

Th
(29)-POUCH-NOS:.2.36S7 6 = A LD

 

LF

’
é
fg

  

(30)-POUCH-NOS:_ 223034 47

 

(31)-POUCH-NOS:_ 2 377 3 47? 4 /
]
(32)-POUCH-NOS: Q 3b F Ki leg

(33)-POUCH-NOS: 4 3& $94 “4h :

 

 

 

(34)-POUCH-NOS: 2365 34 JL AZ

 

 

7|Page USPSDELIVERY-TRACKING-NO.7016-0340-0000-3010-6623
Case 3:19-cv-00290-RDM-CA Document1 Filed 02/21/19 Page 7 of 9

(1)-POUCH-NOS:. od. 4 YB AO

al mee,

“an ei i
(2)-POUCHNos:2 2 F< 2 de St Lully D

 

 

(3)POUCH-NOS: 235-8 6 BA V2.0: 0 FZ

 

(4)-POUCH-NOS:Z 3 69 31 laren Bmyd

(5)-POUCH-NOS: 230 # 24 fe

 

(6)-POUCH-NOS:)266)1 Declan Milian

(7)-POUCH.NOS: ZASASS

 

 
  
  
    
   

(8)-POUCH-NOS: 2 3 3422 (_

 

(9)-POUCH-NOS;_ 2°

(10)-POUCH-NOS: 2.354244

 

(11)-POUCH-NOS:3:°2 73 GR ELS
pr

(12)-POUCH-NOS: 28 6521 Tran Myeedee

(13)-POUCH-NOS: 285 bb 5 Li

(14)-PouCH-Nos:_234 43 ely aree—

 

 

 

 

 

 

6] Page USPSDELIVERY-TRACKING-NO.7016-0340-0000-3010-6623
Case 3:19-cv-00290-RDM-CA Document1 Filed 02/21/19 Page 8 of 9

u

CERTIFICATE OF SERVICE
I Henry Pratt, hereby swear that a true and correct copy of this letter has been served

upon the parties indicated below in the manner of U.S. Postal service. 28 U.S.C. § 1746.

(1)-DEPARTMENT OF HOMELAND SECURITY-DOJ-ICE
3400 CONCORD ROAD.

YORK, PA 17402

(2)-WARDEN CLAIR DOLL YORK COUNTY PRISON
3400 CONCORD ROAD

YORK, PA 17402

(3)-AMERICAN CIVIL LIBERTIES UNION (ACLU)
EASTERN REGION OFFICE

P.O. BOX 60173 LL
PHILADELPHIA, PA 19102 -

 

RESPECTFULLY YOURS,

I[}-<f

WW C7
HENRY PRATT-ORTHER PETITIONER
3400 CONCORD ROAD
YORK PA, 174042
POUCH-223903-MD-56
JANUARY 12, 2019

 

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

 

UNCONSTITUTIONAL COMPLAINT AND ORDER

 

8|Page USPSDELIVERY-TRACKING-NO.7016-0340-0000-3010-6623
UTE GET a teed ly gg

 

REE OM

/ | 2 | Vy 4 i | A. ___ NOLLALILSNI LVN NY Wows
_ gi s : : LQ pe : | SSLVNISIYO SONIGNOdSIYNOD SIE

 

wef Page 9 of 9
=

, yt
3:19-cv-00290-RDM-CA DocuRy 1affiled
3
pp &
as \N
9
QA
nel
CN
aS

IT@E DOoO DheO IToe ; qyoy goons

 

  
  

‘atne AMM OhED FO
